Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant(s)’ arguments filed 10/12/2022 have been fully considered and are persuasive. Therefore, the previous rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over, Zhao et al (US 2020/0309940 A1 newly cited “ZHAO”), in view of Ogura (US 2021/0080556 A1 newly cited “OGURA”).
Regarding claim 20, ZHAO discloses an emergency detection method, comprising: 
receiving a reflection radio frequency signal (a signal receiving portion 802 configured to receive wireless reflection signals [0095])
processing the reflection radio frequency signal to obtain a raw data signal (central processing unit 701)
processing the raw data signal to obtain an energy response corresponding to a field, and determining a first detection result according to the energy response (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056])
processing the raw data signal according to a motion detection algorithm (the similarity between the distributions at the two moments may be measured by the KL divergence or the JS divergence) [0063]) to obtain a second detection result (the variations of energy distribution of the reflection points with time are calculated according to the wireless reflection signals from the space where the detection object is located, and the motion state of the detection object is determined according to the variations [0029])
and in response to the second detection result matching a first motion (the motion state of the detection object is determined according to the variations [0029]), determining whether the second detection result belongs to the emergency (providing dangerous motion state detection services for the elderly people may timely alert and provide assistance when dangers occur [0003])
However, ZHAO does not disclose that in response to the energy response matching a first event, determining whether the first detection result belongs to an emergency.
In a same or similar field of endeavor, OGURA teaches that when it is determined that the displacement is less than or equal to a prescribed displacement for at least a certain period of time, the warning device 500 determines that the person is almost completely motionless or has undergone cardiac arrest, and outputs a signal to an alarm in the hospital room or a nurse center to notify other people that the person who is the target is in a poor physical condition [0282].
It is further noted that although OGURA does not explicitly teach “energy response”, ZHAO is considered to already disclose energy response (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056]). OGURA is merely relied upon to teach calculating a maintenance time length corresponding to a value continuously being less than a preset value, and in response to the maintenance time length being greater than or equal to a preset time length, determining that an event occurs in the field, and providing an alarm.
Claims 1 thru 3, 5, 8, 9, and 11 thru 14, and 17 thru 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of OGURA, and further in view of Yang et al (US 2020/0378758 A1 newly cited “YANG”).
Regarding claim 1, ZHAO discloses a non-contact motion detection method, comprising:
transmitting a detection signal to a field (a signal transmitting portion 801 configured to transmit wireless signals to a space where a detection object is located [0094]), and receiving a reflection signal corresponding to the field (a signal receiving portion 802 configured to receive wireless reflection signals [0095])
processing the reflection signal to obtain a raw data signal (central processing unit 701)
determining whether a second event occurs in the field according to an energy distribution of the raw data signal (the variations of energy distribution of the reflection points with time are calculated according to the wireless reflection signals from the space where the detection object is located, and the motion state of the detection object is determined according to the variations [0029])
an energy value of the raw data signal continuously being less than a preset energy value (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056])
However, ZHAO does not disclose:
calculating a first maintenance time length corresponding to an energy value of the raw data signal continuously being less than a first preset energy value
in response to the first maintenance time length being greater than or equal to a first preset time length, determining that a first event occurs in the field, and providing a first alarm corresponding to the first event
in response to the second event that occurs, calculating a second maintenance time length corresponding to the energy value of the raw data signal continuously being less than a second preset energy value
in response to the second maintenance time length being greater than or equal to a second preset time length, providing a second alarm corresponding to the second event
In a same or similar field of endeavor, OGURA teaches that when it is determined that displacement is less than or equal to a prescribed displacement for at least a certain period of time, the warning device 500 determines that the person is almost completely motionless or has undergone cardiac arrest, and outputs a signal to an alarm in the hospital room or a nurse center to notify other people that the person who is the target is in a poor physical condition [0282].
It is further noted that although OGURA does not explicitly teach “energy value”, ZHAO is considered to already disclose energy value (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056]). OGURA is merely relied upon to teach calculating a maintenance time length corresponding to a value continuously being less than a preset value, and in response to the maintenance time length being greater than or equal to a preset time length, determining that an event occurs in the field, and providing an alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of OGURA, because doing so would immediately contact medical experts in emergencies, while reducing false alarms as well as maintaining personal privacy of target, as recognized by OGURA.
ZHAO, as modified by OGURA, discloses the invention as set forth above, but does not disclose:
in response to the second event that occurs, calculating a second maintenance time length corresponding to the energy value of the raw data signal continuously being less than a second preset energy value
in response to the second maintenance time length being greater than or equal to a second preset time length, providing a second alarm corresponding to the second event
In a same or similar field of endeavor, YANG teaches a controller may determine state of a resident after falling. If the controller determines that the resident is in danger, the controller may control a communication unit to output a warning message [0077]. Specifically, the controller determines whether or not the resident is lying on the floor or has risen by calculating the height of the resident in real time. If the resident does not rise within the designated time after falling, the controller may determine that the resident is in danger [0078].
It is further noted that although YANG does not explicitly teach “energy value”, ZHAO is considered to already disclose energy value (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056]). YANG is merely relied upon to teach calculating a maintenance time length corresponding to a value continuously being less than a preset value, and in response to the maintenance time length being greater than or equal to a preset time length, determining that an event occurs in the field, and providing an alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YANG because doing so would eliminate erroneous recognition of dangerous situations and reducing the rate of false alarms while still enabling timely assistance for users, as recognized by YANG.
Regarding claim 2, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 1. However, ZHAO/ OGURA/ YANG does not disclose that before calculating the energy value of the raw data signal, the method further comprises filtering the raw data signal based on a frequency range.
In a same or similar field of endeavor, OGURA teaches low-pass filter having a cutoff frequency of 5 MHz [OGURA - 0199].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of OGURA because doing so would remove the noise in unwanted bands and ensure that amplitude peaks are not lost, as recognized by OGURA.
Regarding claim 3, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 1, wherein the step of calculating the first maintenance time length corresponding to the energy value of the raw data signal continuously being less than the first preset energy value comprises: when the energy value of the raw data signal is less than the first preset energy value, timing a maintenance time during which an energy value of the reflection signal is less than the first preset energy value to generate the first maintenance time length ([ZHAO - 0056] & [OGURA - 0282], cited and incorporated in the rejection of claim 1).
Regarding claim 5, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 1, wherein in response to the second event that occurs, the step of calculating the second maintenance time length corresponding to the energy value of the raw data signal continuously being less than the second preset energy value comprises: in case of determining that the second event occurs, timing a time length during which the energy value of the raw data signal is continuously less than the second preset energy value to generate the second maintenance time length ([ZHAO - 0056] & [YANG – 0077 & 0078], cited and incorporated in the rejection of claim 1).
Regarding claim 8, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 1, wherein the first event is an event in which a fast motion does not occur in the field within the first preset time length (OGURA – [0282], cited and incorporated in the rejection of claim 1).
Regarding claim 9, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 1, wherein the second event is a fall event that occurs in the field ([YANG – 0077 & 0078], cited and incorporated in the rejection of claim 1).
Regarding claim 11, ZHAO discloses a motion detection device, comprising:
a detection circuit, transmitting a detection signal to a field (a signal transmitting portion 801 configured to transmit wireless signals to a space where a detection object is located [0094]), receiving a reflection signal corresponding to the field (a signal receiving portion 802 configured to receive wireless reflection signals [0095])
processing the reflection signal to obtain a raw data signal (central processing unit 701)
a processor, coupled to the detection circuit (central processing unit 701), and configured to:
determine that a second event occurs in the field according to an energy distribution of the raw data signal (the variations of energy distribution of the reflection points with time are calculated according to the wireless reflection signals from the space where the detection object is located, and the motion state of the detection object is determined according to the variations [0029])
an energy value of the raw data signal continuously being less than a preset value (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056])
However, ZHAO does not disclose:
calculate a first maintenance time length corresponding to an energy value of the raw data signal continuously being less than a first preset value
when the first maintenance time length is greater than or equal to a first preset time length, determine that a first event occurs in the field, and provide a first alarm corresponding to the first event
in case of determining that the second event occurs, calculate a second maintenance time length corresponding to the energy value of the raw data signal continuously being less than a second preset value
when the second maintenance time length is greater than or equal to a second preset time length, provide a second alarm corresponding to the second event
In a same or similar field of endeavor, OGURA teaches that when it is determined that displacement is less than or equal to a prescribed displacement for at least a certain period of time, the warning device 500 determines that the person is almost completely motionless or has undergone cardiac arrest, and outputs a signal to an alarm in the hospital room or a nurse center to notify other people that the person who is the target is in a poor physical condition [0282].
It is further noted that although OGURA does not explicitly teach “energy value”, ZHAO is considered to already disclose energy value (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056]). OGURA is merely relied upon to teach calculating a maintenance time length corresponding to a value continuously being less than a preset value, and in response to the maintenance time length being greater than or equal to a preset time length, determining that an event occurs in the field, and providing an alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of OGURA, because doing so would immediately contact medical experts in emergencies, while reducing false alarms as well as maintaining personal privacy of target, as recognized by OGURA.
ZHAO, as modified by OGURA, discloses the invention as set forth above, but does not disclose:
in case of determining that the second event occurs, calculate a second maintenance time length corresponding to the energy value of the raw data signal continuously being less than a second preset value
when the second maintenance time length is greater than or equal to a second preset time length, provide a second alarm corresponding to the second event
In a same or similar field of endeavor, YANG teaches a controller may determine state of a resident after falling. If the controller determines that the resident is in danger, the controller may control a communication unit to output a warning message [0077]. Specifically, the controller determines whether or not the resident is lying on the floor or has risen by calculating the height of the resident in real time. If the resident does not rise within the designated time after falling, the controller may determine that the resident is in danger [0078].
It is further noted that although YANG does not explicitly teach “energy value”, ZHAO is considered to already disclose energy value (the dark squares in FIG. 5 indicate reflection points having energies or reflection points having energies exceeding a preset threshold, and white squares indicate reflection points having energies equal to zero or reflection points having energies less than the preset threshold [0056]). YANG is merely relied upon to teach calculating a maintenance time length corresponding to a value continuously being less than a preset value, and in response to the maintenance time length being greater than or equal to a preset time length, determining that an event occurs in the field, and providing an alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of YANG because doing so would eliminate erroneous recognition of dangerous situations and reducing the rate of false alarms while still enabling timely assistance for users, as recognized by YANG.
Claims 12 corresponds sufficiently to claim 2 in scope and therefore is similarly rejected.
Regarding claim 13, ZHAO/ OGURA/ YANG discloses the motion detection device of claim 11, wherein the processor comprises: a first timer, configured to, when the energy value of the raw data signal is less than the first preset energy value, accumulate a maintenance time during which the energy value of the raw signal is less than the first preset energy value to generate the first maintenance time length ([ZHAO - 0056] & [OGURA - 0282], cited and incorporated in the rejection of claim 11).
Regarding claim 14, ZHAO/ OGURA/ YANG discloses the motion detection device of claim 13, wherein the processor further comprises: a second timer, configured to, in case of determining that the second event occurs, accumulate a time length during which the energy value of the raw data signal is continuously less than the second preset energy value to generate the second maintenance time length ([ZHAO - 0056] & [YANG – 0077 & 0078], cited and incorporated in the rejection of claim 11).
Claims 17 and 18 correspond sufficiently to claims 8 and 9 in scope. Therefore, claims 17 and 18 are similarly rejected.
Regarding claim 19, ZHAO/ OGURA/ YANG discloses the motion detection device of claim 11, wherein the motion detection device is a continuous wave radar (the wireless signals may be various wireless signals, such as a microwave radar signal [0033]), and the detection circuit is a radio frequency transceiver (a signal transmitting portion 801 & a signal receiving portion 802).
Claims 4, 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of OGURA and YANG, and further in view of Smith et al (newly cited US 2016/0252610 A1 “SMITH”).
Regarding claim 4, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 3. However, ZHAO/ OGURA/ YANG does not disclose that the step of calculating the first maintenance time length corresponding to the energy value of the raw data signal continuously being less than the first preset energy value further comprises: when the energy value of the reflection signal is greater the first preset energy value, resetting the first maintenance time length.
In a same or similar field of endeavor, SMITH teaches that step 364 includes various combinations of timer values compared to various time thresholds and the method 300 resets various timers and turns off the alert [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of SMITH because doing so would provide improved radar tracking in the blind-spot of operators, as recognized by SMITH.
Regarding claim 6, ZHAO/ OGURA/ YANG/ SMITH discloses the non-contact motion detection method of claim 5, wherein the method further comprises: in case of determining that the second event occurs, timing a time length during which the energy value of the raw data signal is continuously greater than the second preset energy value to generate a third maintenance time length; and when the third maintenance time length is less than a third preset time length, resetting the third maintenance time length ([SMITH - 0068], cited and incorporated in the rejection of claim 5).
Regarding claim 7, ZHAO/ OGURA/ YANG/ SMITH discloses the non-contact motion detection method of claim 6, further comprising: in case of determining that the second event occurs, stopping timing when the third maintenance time length is greater than or equal to the third preset time length ([SMITH - 0068], cited and incorporated in the rejection of claims 5 & 6).
Regarding claim 15, ZHAO/ OGURA/ YANG discloses the motion detection device of claim 14. However, ZHAO/ OGURA/ YANG does not disclose that the processor further comprises: a third timer, configured to, in case of determining that the second event occurs, timing a time length during which the energy value of the raw data signal is continuously greater than the second preset energy value to generate a third maintenance time length, wherein when the processor determines that the third maintenance time length is less than a third preset time length, the processor resets the third timer.
In a same or similar field of endeavor, SMITH teaches that step 364 includes various combinations of timer values compared to various time thresholds and the method 300 resets various timers and turns off the alert [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of SMITH because doing so would provide improved radar tracking in the blind-spot of operators, as recognized by SMITH.
Regarding claim 16, ZHAO/ OGURA/ YANG/ SMITH discloses the motion detection device of claim 15, wherein in case of determining that the second event occurs, the processor instructs the third timer to stop timing when determining that the third maintenance time length is greater than or equal to the third preset time length ([SMITH - 0068], cited and incorporated in the rejection of claim 15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, in view of OGURA and YANG, and further in view of Lin et al (newly cited US 2020/0166611 A1 “LIN” from Applicant’s IDS).
Regarding claim 10, ZHAO/ OGURA/ YANG discloses the non-contact motion detection method of claim 1, wherein the step of determining whether the second event occurs in the field according to the energy distribution of the raw data signal further comprises: analyzing the energy distribution of the raw data signal according to a motion detection algorithm (the similarity between the distributions at the two moments may be measured by the KL divergence or the JS divergence) [ZHAO - 0063]). However, ZHAO/ OGURA/ YANG does not disclose that wherein the motion detection algorithm is trained by an artificial neural network.
In a same or similar field of endeavor, LIN teaches that training data obtained from a young person's simulated falling and non-falling may be used to train the Softmax regression classifier [0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO to include the teachings of LIN because doing so would improve detection accuracy, as recognized by LIN.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 2020/0143656 A1) discloses a fall detection method and apparatus acquiring radar reflection points for information on reflection signal strength. 
Amir (WO2021137215A1) discloses a fall detector device mounted on a wall for monitoring an environment.
Dvash et al (US 2022/0283292 A1) discloses generating energy profiles for a monitored region, detecting anomalies, filtering out false alerts and generating verified fall alerts.
Tseng (US 2014/0362213 A1) discloses a surveillance system that monitors status of occupants for falls and inactivities.
Mercuri M. et al ((2016) Healthcare system for non-invasive fall detection in indoor environment. Springer, Cham) discloses an embedded healthcare system based on microwave radar measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648